Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered.
 
Claim Objections
The objection to Claim 1 is withdrawn based on the amendment filed on 9/29/2022.

Claim Rejections - 35 USC § 112
The rejection of Claim 1 under 35 U.S.C. 112(b) is withdrawn based on the amendment filed on 9/29/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiyonobu (JP-2015004593-A) in view of Lungu (U.S. Pub. No. 20050137761).
Regarding Claim 1, Chiyonobu teaches a system for checking an inertial measurement unit (IMU) of a land vehicle (V) during driving (page 3, vehicle navigation device that includes acceleration sensor and angular velocity sensor), the inertial measurement unit (IMU) having: a first acceleration sensor configured to measure a translational acceleration along a first sensor axis; and/or a first rate-of-rotation sensor configured to measure a rate of rotation about the first sensor axis (Fig. 3(a)); and a second acceleration sensor configured to measure a translational acceleration along a second sensor axis and/or a second rate-of-rotation sensor configured to measure a rate of rotation about the second sensor axis (Fig. 3(b)), a sensing device senses a movement of the vehicle (V) in a first vehicle direction and/or about the first vehicle direction (page 3, navigation device performs position display of the vehicle based on acceleration sensor and angular velocity sensor data), wherein both the first sensor axis and the second sensor axis are tilted with respect to the first vehicle direction (Figs. 3(a)-(c), and page 3, characteristic (1)), wherein the first vehicle direction corresponds to a steering-free driving direction of the vehicle (V), an alignment of each of the acceleration sensors of the inertial measurement unit (IMU) respectively making the measurement of an acceleration component along the first vehicle direction possible (Figs. 3(a)-(c)).  Chiyonobu further teaches a third acceleration sensor configured to measure a translational acceleration along a third sensor axis and/or a third rate-of-rotation sensor configured to measure a rate of rotation about the third sensor axis, the third sensor axis being tilted with respect to the first vehicle direction (Fig. 3(c)).  
Chiyonobu does not explicitly teach wherein the first sensor axis and the second sensor axis and the third sensor axis measure components of the acceleration along the first vehicle direction.  However, Chiyonobu does teach on page 3, characteristic (1), that due to the tilt, each axis will measure acceleration components in various directions based on the tilt angle.  Further, Lungu teaches in paragraphs [0007] and [0014] that the tilted two-axis accelerometer measures the vehicle’s acceleration (i.e., in in the direction of travel of the vehicle) along both of the axes as a function of the mounting angle.  It would have been obvious to one skilled in the art at the time of the invention that the first sensor axis and the second sensor axis and the third sensor axis measure components of the acceleration along the first vehicle direction based on the teachings of Chiyonobu and Lungu, because the tilt angle of the accelerometer causes the various axes to measure acceleration components in different directions (see Lungu paragraphs [0007] and [0014])
Chiyonobu does not specifically teach wherein each of the sensor axes is tilted by an angle of 55°, with respect to the first vehicle direction.  However, in the related art, Lungu teaches an accelerometer that is mounted at an angle of 55° and used to measure the acceleration of a train in a direction of travel of the train (see Abstract and paragraphs [0013]-[0014]).  It would have been obvious to one skilled in the art at the time of the invention to mount the accelerometer of Chiyonobu at the angle taught in Lungu, in order to accurately monitor a vehicle’s acceleration (see Lungu, paragraphs [0021]-[0022]). Further, it has been held that discovering an optimum value (i.e., the claimed mounting angle of 55°) of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 3, Chiyonobu in view of Lungu teaches everything that is claimed with respect to Claim 1.  Chiyonobu further teaches wherein the sensor axes are in each case additionally tilted with respect to a second and/or third vehicle direction, the second and third vehicle directions being respectively aligned orthogonally with respect to the other vehicle directions (Fig. 2 and Figs. 3(a)-(c)).  
Regarding Claim 4, Chiyonobu in view of Lungu teaches everything that is claimed with respect to Claim 1.  Chiyonobu further teaches wherein all of the sensor axes are respectively aligned orthogonally in relation to one another (Figs. 3(a)-(c)).  
Regarding Claim 7, Chiyonobu in view of Lungu teaches everything that is claimed with respect to Claim 1.  Chiyonobu further teaches wherein each of the sensor axes is tilted by the same angular amount with respect to the first vehicle direction (Figs. 3(a)-(c), Θy, Θp, and Θr appear to be approximately the same).  
Regarding Claim 8, Chiyonobu in view of Lungu teaches everything that is claimed with respect to Claim 1.  Chiyonobu further teaches wherein the sensing device for sensing the movement of the vehicle (V) is formed as an acceleration, speed and/or displacement sensor, as one or more selected from the group of: an odometer, a steering angle sensor, a magnetometer, a barometer and a satellite navigation module (pages 1-2, vehicle navigation device operates based on data from acceleration sensor and angular velocity sensor; vehicle navigation device is equated to claimed satellite navigation module).  
Regarding Claim 9, Chiyonobu in view of Lungu teaches everything that is claimed with respect to Claim 1.  Chiyonobu further teaches the internal measurement unit (IMU) comprising: a fastener with a fastening plane for fastening on the vehicle (V), wherein the sensor axes of the inertial measurement unit (IMU) are in each case tilted by an angle with respect to the fastening plane (Figs. 3(a)-(c), navigation device including sensors is fastened to the vehicle such that the sensor axes are tilted).  
Regarding Claim 10, Chiyonobu in view of Lungu teaches everything that is claimed with respect to Claim 1.  Chiyonobu further teaches a method for checking the inertial measurement unit (IMU) of a land vehicle (V) during driving (page 3, vehicle navigation device that includes acceleration sensor and angular velocity sensor), the method comprising: sensing a movement of the vehicle (V) by a sensing device (page 3, navigation device performs position display of the vehicle based on acceleration sensor and angular velocity sensor data); and calibrating the inertial measurement unit (IMU) on the basis of the movement sensed by the sensing device (page 3, characteristic (1) and pages 3-4, coordinate transformation matrix is used to convert acceleration sensor and/or angular velocity sensor data from sensor coordinate system to vehicle coordinate system based on the known mounting angles).  
Regarding Claim 11, Chiyonobu in view of Lungu teaches everything that is claimed with respect to Claim 10.  Chiyonobu further teaches wherein the method is repeated a number of times, or in a loop, during driving of the vehicle (V) (pages 1-3, navigation device operates throughout operation of the vehicle; page 11, processes of Figs. 4-5 are started at predetermined intervals; and page 15, processes of Figs. 14-15 are started at predetermined intervals).

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are not persuasive.  The claim feature “wherein the first sensor axis and the second sensor axis and the third sensor axis measure components of the acceleration along the first vehicle direction” (emphasis added) is broad, and reads on the acceleration measurements that are disclosed in Chiyonobu (see Figs. 3(a)-(c)) and Lungu.  Due to the tilt of the disclosed accelerometers of Chiyonobu and Lungu, the various axes of the accelerometers would be affected by, and therefore measure components of, the forward acceleration of the vehicle.
On page 5 of the Remarks filed on 9/29/2022, Applicant characterizes Fig. 2 of the Chiyonobu reference as teaching axes that are orthogonal to the vehicle direction.  However, it is noted that Fig. 2 of Chiyonobu Is illustrating the vehicle body axes, and does not include the tilt angle that is illustrated in Figs. 3(a)-(c) of Chiyonobu.
On pages 5-6 of the Remarks, Applicant appears to note that the accelerometer of Lungu is a two-axis accelerometer.  However, Lungu is merely cited to note that each axis of the angled accelerometer measures acceleration in the direction of travel.  It is agreed that the angle of mounting of Lungu can be at any point between 0° and 90°, but is preferably within the range of 35° to 55°. 

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
	Asaoka (JP-4655901-B2) teaches that an acceleration sensor that is mounted at an angle detects acceleration in at least two axes of a moving body (see pages 2-3, TECH-SOLUTION, AND Figs. 3(A)-(B)). 
	Tabota (WO-2005052601-A1) teaches mounting an acceleration sensor at an angle in order to increase the sensitivity of the acceleration sensor (see at least paragraph [0009] on page 3).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863